Citation Nr: 0716943	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-06 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to secondary service connection for 
hypertension.

2.  Entitlement to secondary service connection for residuals 
of a stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) locate in Cleveland, Ohio.


FINDINGS OF FACT

1.  The competent, probative medical evidence indicates the 
veteran's diagnosed hypertension is the result of his 
service-connected diabetes mellitus.

2.  The competent, probative medical evidence indicates the 
veteran's residuals of a stroke are the result of 
hypertension.


CONCLUSIONS OF LAW

1.  Hypertension is proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2006).

2.  Residuals of a stroke are proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he is entitled to service connection 
for hypertension and residuals of a stroke as the 
disabilities are the result of his service-connected diabetes 
mellitus.  Service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).  

An August 1999 private medical record indicates, in the 
history section, that he was diagnosed with diabetes mellitus 
two years previously (1997).  However, subsequently submitted 
private medical evidence dated in May 1992 reflects that the 
veteran was diabetic while a November 1993 private medical 
record refers to the veteran being diabetic since 1986.  This 
is important as it shows the veteran is a poor medical 
historian and more probative value as to the onset of the 
veteran's disabilities should be as revealed by the objective 
medical evidence.

Here, the veteran reported at the February 2003 VA 
hypertension examination that he had had hypertension for 10 
years while the June 2003 VA hypertension examination report 
indicates he reported he had been found to have hypertension 
20 years previously.  The first competent medical evidence of 
record referencing the disability is a May 2000 private 
medical record that notes mild hypertension that would have 
to be checked on a regular basis and if his blood pressure 
remained elevated, an ACE inhibitor would be suggested.

The June 2003 VA hypertension examination report reflects the 
VA examiner opined the veteran's hypertension was not related 
to diabetes mellitus.  The same VA examiner again documented 
in the June 2003 VA general medical examination report that 
the veteran's hypertension was not related to diabetes 
mellitus and noted the veteran had essential hypertension, or 
without known cause.  See Stedman's Medical Dictionary, 856 
(27th ed. 2000).  In contrast, a private physician indicated, 
by letter in May 2006, that it was well-established in 
medical literature that the early metabolic changes that lead 
to the development of diabetes manifest at least 10 years 
prior to the diagnosis of the condition.  The letter reflects 
that the metabolic changes increased the person's risk of 
developing hypertension or other cardiovascular disease, and 
based on this rationale, it was the physician's medical 
opinion that the veteran's hypertension was connected to his 
service-connected diabetes mellitus even if hypertension was 
diagnosed in 1983 as per the history given by veteran at the 
June 2003 VA examination.  The Board accords more probative 
value to the private physician's opinion as it based on 
review of the evidence of record, to include private medical 
evidence received subsequent to the VA medical opinions, and 
contains a specific rationale for the opinion given.  As the 
probative evidence is favorable to an association between the 
veteran's service-connected diabetes mellitus and his 
diagnosed hypertension, secondary service connection is 
warranted.

As for his second claim, the record indicates the veteran had 
a stoke in August 2002.  See February 2003 VA hypertension 
examination report.  The February 2003 VA peripheral nerves 
examination report contains a diagnosis of status post 
stroke, secondary to diabetes mellitus while the February 
2003 VA diabetes mellitus examination report shows a 
different examiner indicated the veteran's stroke should be 
considered as a complication of hypertension.  The June 2003 
VA hypertension examination report indicates the veteran had 
residual right hemiparesis with minimal expressive dysphasia 
from a stroke in 2002 that appeared to have been the result 
of hypertension, with diabetes mellitus as an additional risk 
factor.  See also May 2006 letter from private physician 
(residuals of 2002 stroke are connected to diabetes 
mellitus).  While there is a conflict of the competent 
medical evidence as to whether the veteran's stroke was due 
to hypertension or diabetes mellitus, this conflict is 
inconsequential as both conditions are service-connected.  As 
such, secondary service connection is also warranted for the 
veteran's residuals of a stroke.

As the benefits sought (secondary service connection) have 
been resolved in the veteran's favor and the issues of 
disability ratings and effective dates will be determined in 
the first instance by the RO, any deficiencies in VA's notice 
and assistance are not prejudicial as to the matters decided 
herein.

	(CONTINUED ON NEXT PAGE)




ORDER

Secondary service connection for hypertension is granted.

Secondary service connection for residuals of a stroke is 
granted.

____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


